The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The application of Steve Szymke for Automatic Wireless Door Opening System and Method of Using the Same filed 2/14/22 has been examined. Claims 1-16 are pending. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it include the phrase “The present invention”. This is implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikora et al. US Patent 8310340 in view of Scalisi et al. US Patent 8780201.

Regarding claims 1-3, 6, Sikora teaches a system for controlling a door comprising:

a door having an open position and a closed position, wherein the door further comprises a motor mechanically connected to the door to move the door between the open position and the closed position, the motor comprising a pushbutton switch electrically connected to the motor, wherein the pushbutton switch (7) activates the motor when pressed (col. 8 lines 46-57, col. 9 lines 9-28);
a wireless receiver (12) electrically connected to the pushbutton switch (fig. 1), wherein the wireless receiver is configured to receive a signal from a smart device (device 4 requires computing capacity to perform communication with the receiver 12 and is therefore consider a smart device, col. 4 line 64-col. 5 line 11) and further wherein when the wireless receiver receives the signal from the smart device, activates the motor by sending an electric signal through the pushbutton switch to the motor (col. 8 lines 46-56). Sikora teaches the wireless receiver (12) communicate with the mobile unit 4 using a frequency hopping radio communication scheme and does not teach any connection to a computer network (fig. 1,col. 9 lines 9-56). Sikora is silent on teaching the wireless signal transmitted to the push button switch is a Bluetooth signal. Scalisi et al. in an analogous art teaches the use of a computing device to a garage door opener to open the garage door (col. 31 lines 25-33) and teaches the use of a Bluetooth wireless signal (col. 12 lines 39-42, col. 10 lines 26-40). Scalisi et al. in an application resident on the smart device (computing device) comprising an icon visible on a screen of the smart device representing a pushbutton switch, wherein activating the icon on the screen of the smart device sends the Bluetooth signal from the smart device to the receiver (col. 10 lines 53-64). Scalisi et al. teaches the application comprises a security code, wherein entering the security code into the application activates the application for use by a user (col. 17 line 59-col. 18 line 2). Scalisi et al. teaches the computing device include smartphones, tablet computers and other mobile device (col. 10 lines 42-47) and therefore teaches a second device running the application for controlling the garage door. Scalisi et al. teaches the wireless receiver comprises a changeable PIN by allowing the administrator to add/delete computing device (col. 14 lines 53-67). Scalisi et al. teaches granting access when the embedded security code of the Bluetooth signal matches the changeable PIN of the wireless receiver (col. 19 lines 13-34).
 
 It would have been obvious to one of ordinary skill in the art  at the time of the invention to modify the system of Sikora as disclosed by Scalisi et al. because such modification provides for a more adaptable garage control system that can be controlled by a computing device with a standard communication interface such as Bluetooth. 

Regarding claims 4-5, Sikora et al. teaches the pushbutton switch is disposed on a wall near the door (fig. 1, col. 9 lines 0-17).

 







Regarding claims 7-8, 11, 13-15, Sikora et al. teaches a system for controlling one or more doors comprising: a first door having an open position and a closed position, wherein the first door further comprises a first motor mechanically connected to the first door to move the first door between the open position and the closed position (col. 8 lines 46-57, col. 9 lines 9-28);

a controller comprising a wireless receiver electrically connected to the motor, wherein the wireless receiver is configured to receive first and second signals from first and second smart devices (device 4 requires computing capacity to perform communication with the receiver 12 and is therefore consider a smart device, col. 4 line 64-col. 5 line 11) and further wherein when the wireless receiver receives the first or second signal from the smart device, activates the first motor by sending an electric signal to the first motor (col. 8 lines 46-56). Sikora teaches the wireless receiver (12) communicate with the mobile unit 4 using a frequency hopping radio communication scheme and does not teach any connection to a computer network (fig. 1,col. 9 lines 9-56). Sikora is silent on teaching the wireless signal transmitted to the push button switch is a Bluetooth signal. Scalisi et al. in an analogous art teaches the use of a computing device to a garage door opener to open the garage door (col. 31 lines 25-33) and teaches the use of a Bluetooth wireless signal (col. 12 lines 39-42, col. 10 lines 26-40). Scalisi et al. in an application resident on the smart device (computing device) comprising an icon visible on a screen of the smart device representing a pushbutton switch, wherein activating the icon on the screen of the smart device sends the Bluetooth signal from the smart device to the receiver (col. 10 lines 53-64). Scalisi et al. teaches the application comprises a security code, wherein entering the security code into the application activates the application for use by a user (col. 17 line 59-col. 18 line 2). Scalisi et al. teaches the computing device include smartphones, tablet computers and other mobile device (col. 10 lines 42-47) and therefore teaches a second device running the application for controlling the garage door. Scalisi et al. teaches controlling multiple doors (which include a third door) with the computing device (col. 31 lines 34-47). Scalisi et al. teaches the wireless receiver comprises a changeable PIN by allowing the administrator to add/delete computing device (col. 14 lines 53-67). Scalisi et al. teaches granting access when the embedded security code of  the Bluetooth signal matches the changeable PIN of the wireless receiver (col. 19 lines 13-34).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sikora as disclosed by Scalisi et al. because such modification provides for a more adaptable garage control system that can be controlled by a computing device with a standard communication interface such as Bluetooth. 

Regarding claims 9-10, Sikora et al. teaches the pushbutton switch is disposed on a wall near the door (fig. 1, col. 9 lines 0-17).



Regarding claim 12,16, Sikora et al. teaches the first application comprises a first security code, wherein entering the first security code into the first application activates the first application for use by a first user, wherein the second application comprises a second security code, wherein entering the second security code into the second application activates the second application for use by a second user, and further wherein the third application comprises a third security code, wherein entering the third security code into the third application activates the third application for use by a third user (each smart device transmit identification information, col. 17 line 59-col. 18 line 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683